 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 6
     RONNIE LEE HICKS II,                              CASE NO. C19-5983 BHS
 7
                              Plaintiff,               ORDER ADOPTING REPORT
 8          v.                                         AND RECOMMENDATION

 9   SEVERSON,

10                            Defendant.

11

12          This matter comes before the Court on the Report and Recommendation (“R&R”)

13   of the Honorable David W. Christel, United States Magistrate Judge. Dkt. 6.

14          On October 15, 2019, Plaintiff Ronnie L. Hicks, II (“Plaintiff”), initiated this

15   action by filing a proposed civil rights complaint but failed to submit the required filing

16   fee. Dkt. 1. The Clerk of Court sent Plaintiff letters on two occasions notifying him of the

17   filing fee requirement and providing instructions on how to submit an application to

18   proceed in forma pauperis (“IFP”). Dkts. 2, 5. Plaintiff responded to the first letter by

19   filing an incomplete IFP application. Dkt. 4. Plaintiff failed to respond to the second

20   letter or otherwise file a complete IFP application. On December 17, 2019, Judge Christel

21   issued the R&R recommending dismissal of the proposed complaint without prejudice.

22


     ORDER - 1
 1   Dkt. 6. The R&R required any objection be filed within fourteen days. Id. The R&R was

 2   mailed to Plaintiff at his then-current address of record.

 3          On December 20, 2019, Plaintiff filed a notice of change of address. Dkt. 7. On

 4   December 26, 2019, a deputy clerk resent the R&R to Plaintiff at his updated address. Id.

 5          On December 30, 2019, the R&R mailed to Plaintiff’s old address was returned to

 6   the Court as undeliverable. Dkt. 8.

 7          In this case, the R&R was mailed to Plaintiff at his updated address, but Plaintiff

 8   failed to timely object within fourteen days.

 9          Therefore, the Court having considered the R&R and the remaining record, and no

10   objections having been filed, does hereby find and order as follows:

11          (1)    The R&R is ADOPTED;

12          (2)    This action is DISMISSED without prejudice; and

13          (3)    The Clerk shall enter JUDGMENT and close this case.

14          If Plaintiff wishes to reinitiate this action, he must file a new lawsuit.

15          Dated this 24th day of January, 2020.

16

17

18
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

19

20

21

22


     ORDER - 2
